Citation Nr: 0523046	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946 and from November 1954 to August 1958.  He was awarded 
the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The RO received the veteran's claim of entitlement to TDIU in 
April 2003.  The July 2003 rating decision denied the claim.  
The veteran disagreed with the July 2003 rating decision and 
initiated this appeal.  The appeal was perfected by the 
veteran's timely submission of his substantive appeal (VA 
Form 9) in April 2004.

Issues not on appeal

An August 2004 rating decision denied service connection for 
left ear hearing loss and increased the rating assigned for 
the veteran's service-connected right ear hearing loss from 
zero percent to 10 percent disabling.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Those issues are therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
residuals of cold injuries to both feet (each evaluated 30 
percent disabling); tinnitus and right ear hearing loss (each 
evaluated 10 percent disabling) and balanitis and scabies 
(evaluated zero percent disabling).  A combined disability 
rating of 60 percent is in effect. 

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation, so as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to TDIU.  In the interest 
of clarity, the Board will review the applicable law and 
regulations, briefly describe the factual background of this 
case, and then proceed to analyze the claim and render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2004 statement of the case (SOC) of the 
pertinent law and regulations (including those regarding 
TDIU), of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
November 2003, which was specifically intended to address the 
requirements of the VCAA.  The November 2003 letter from the 
RO specifically notified the veteran that to "establish 
entitlement to individual unemployability with compensation 
payable at the 100 percent rate, medical evidence must show 
that you are unable to secure and follow a substantially 
gainful occupation, solely due to your service-connected 
disabilities."  To qualify for a total disability rating, 
the veteran was informed that he must have "one service-
connected disability ratable at 60 percent or more," or 
"two or more service-connected disabilities, at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the November 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "relevant records from any Federal 
agency" including "medical records from the military, from 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  We will obtain medical records from a VA 
facility, if you give us the location and dates of 
treatment."  He was further advised that VA would make 
"reasonable efforts" to obtain "relevant records not held 
by a Federal agency" including "State or local governments, 
private doctors and hospitals or current or former 
employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The November 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  More specifically, the November 2003 
letter instructed the veteran that if "you had private 
treatment that has not already been submitted, send us the 
records . . . [i]f you would like us to request the records, 
complete, sign, and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA) . . . [c]omplete a 
separate form for each provider."  For any statement 
submitted in support of the claim, the veteran was advised to 
"use the enclosed VA Form 21-4138, Statement in Support of 
Claim."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The November 2003 letter included notice that the veteran 
should submit "additional information and evidence to 
support your claim."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The veteran's claim was readjudicated by the RO in the April 
2004 SOC, prior to the expiration of the one-year period 
following the November 2003 notification of the veteran of 
the evidence necessary to substantiate his claim.  However, 
this does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in July 2003.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes, however, that following VCAA 
notice compliance action, the claim was readjudicated, and a 
SOC was provided to the veteran in April 2004.  Thus, any 
concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claim on the merits.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
treatment records, and the report of multiple VA 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Total disability ratings

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2004).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a) (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2004).

Factual Background

Service connection is currently in effect for residuals of a 
cold injury to the right foot (to include cold sensitivity, 
diminished sensation, and gout with degenerative changes), 
evaluated as 30 percent disabling; residuals of a cold injury 
to the left foot (to include cold sensitivity, diminished 
sensation, and gout with degenerative changes), evaluated as 
30 percent disabling; right ear hearing loss, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and balanitis and scabies, both evaluated as 
noncompensably disabling.  A 60 percent combined disability 
rating has been assigned.  See 38 C.F.R. § 4.25, 4.26 (2004).  

The veteran contends that his service-connected cold injury 
residuals "make it very difficult to get around," thus 
limiting his ability to "stand or walk for any length of 
time," and precluding employment.  The veteran further 
contends that his service connected right ear hearing loss 
and tinnitus further restrict his ability to perform 
sedentary-type work in that these conditions significantly 
limit his ability to understand both telephone and face-to-
face conversations.

Multiple VA examinations have been conducted regarding the 
veteran's service-connected disabilities.  During a February 
2003 VA examination, the veteran complained of significant 
foot discomfort and stiffness accompanied by waking in normal 
shoes in cold weather.  The veteran did not complain about 
these symptoms in warm weather months, and he noted that his 
activities were not restricted in warm weather (he 
specifically noted being able to mow his lawn and perform 
yard work in the summer, although in a July 2003 VA Form 21-
4138 the veteran denied making this statement and reported 
that he has not been able to do yard work for the past six 
years due to his cold injury residuals).  He also reported 
nocturnal foot cramping which typically resolves after 
approximately five minutes of ambulation.  

Physical examination was negative for paresthesias, numbness, 
hyperhydrosis, Raynaud's phenomenon, fungal infection, skin 
ulceration, disturbances of nail growth, lower extremity 
arterial insufficiency, or skin discoloration (except during 
gout flare-ups).  The veteran himself reported that he had 
normal range of motion in his feet and received no medical 
treatment for the condition apart from prescription 
Indomethacin for gout flare-ups.  Bilateral foot X-rays 
revealed degenerative changes of the first MPT joint 
bilaterally, which the examiner determined was likely due to 
gout flare-ups.  No other degenerative changes were 
identified. 

A June 2003 VA examination concluded that the "only 
limitation that [the veteran's cold injury residuals] would 
have on his employment is that he would not be able to work 
outdoors in cold weather."

With regard to the veteran's service-connected right ear 
hearing loss and tinnitus, VA audiometric testing in February 
2003 revealed the following puretone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
70
75
LEFT
15
15
25
60
65

The average hearing loss for the right ear was 69 decibels, 
while the average for the left ear was 41.  Speech 
recognition scores where 96 percent for the left ear and 72 
percent for the right ear.  The examiner reported the 
presence of moderately severe to severe sensorineural hearing 
loss for the right ear, with normal hearing in the left for 
frequencies between 250Hz and 2000Hz, and moderately severe 
sensorineural hearing loss for frequencies 4000Hz and above.  
Word recognition ability was reported as fair for the right 
ear and excellent for the left.  Bilateral tinnitus was also 
identified.

March 2004 treatment records from the Madison, Wisconsin VA 
Medical Center (VAMC) reflect the veteran's statements that 
"he does not typically have difficulty hearing/understanding 
conversation partners unless he gets 'stuffed up.'"  During 
such periods, left ear hearing reportedly decreased sharply, 
but improved with use of a prescription nasal spray.  The 
veteran reported that such occurred "a few times a year."

Additional VA audiometric testing in June 2004 revealed the 
following puretone threshold levels:






HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
60
75
85
LEFT
10
15
30
65
65

The average hearing loss for the right ear was 73 decibels, 
while the average for the left ear was 44.  Speech 
recognition scores where 96 percent for the left ear and 24 
percent for the right ear.  The examiner reported the 
presence of severe sensorineural hearing loss for the right 
ear, with normal hearing in the left for frequencies between 
250Hz and 1000Hz, mild hearing loss for the frequencies 
between 1500Hz and 2000Hz, and moderately severe 
sensorineural hearing loss for frequencies 3000Hz and above.  
During this examination, the veteran again complained of 
occasional sharp drops in left ear hearing, which improved 
with the use of prescription nasal spray.

Analysis

The veteran is seeking TDIU.  As has been discussed in the 
law and regulations section above, TDIU may be awarded on a 
schedular or and extraschedular basis.

Schedular basis

Service connection is currently in effect for residuals of a 
cold injury to the right foot (to include cold sensitivity, 
diminished sensation, and gout with degenerative changes), 
evaluated as 30 percent disabling; residuals of a cold injury 
to the left foot (to include cold sensitivity, diminished 
sensation, and gout with degenerative changes), evaluated as 
30 percent disabling; right ear hearing loss, evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and balanitis and scabies, evaluated as 
noncompensably disabling.  Thus, the highest disability 
rating assigned is 30 percent, and the combined disability 
rating is 60 percent.  The veteran thus fails to meet the 
schedular criteria for consideration of a total rating based 
on individual unemployability due to service-connected 
disabilities.  
See 38 C.F.R. § 4.16(a) (2004) [if there are two or more 
service-connected disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more].

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As an initial matter, the veteran has not contended that his 
service-connected balanitis and scabies impacts his 
employability, and the medical evidence of record does not so 
indicate.  Indeed, it appears that balanitis and scabies have 
not existed for many years.  Accordingly, the Board's inquiry 
will be directed to the cold injury residuals of both lower 
extremities and the hearing loss and tinnitus.

While it is uncontroverted that the veteran's cold injury 
residuals cause foot discomfort and stiffness in cold 
weather, he himself admits that range of motion in both feet 
is full and that his activities are unrestricted in warm 
weather.  The veteran reported to the February 2003 VA 
examiner that he was able to mow his lawn and perform yard 
work in the summer months.  

Physical examination of the veteran further indicates that 
his cold injury residuals would not preclude employment.  The 
June 2003 VA examiner specifically concluded that the "only 
limitation that [the veteran's cold injury residuals] would 
have on his employment is that he would not be able to work 
outdoors in cold weather."  No contrary medical opinion is 
of record.

Moreover, it appears from the record that the veteran has not 
required extensive medical treatment for his cold injury 
residuals.  Apart from VA examinations conducted as part of 
the instant appeal, there is no report of complaint or 
treatment for cold injury residuals in the medical records at 
any time following service.  The veteran himself has reported 
that he receives no treatment for this condition apart from 
prescription Indomethacin for gout fare-ups.  The lack of 
treatment for cold injury residuals over the years further 
supports the conclusion of the June 2003 VA examiner that 
this condition is relatively minor and would not 
significantly limit employability.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].

The Board is of course aware of the recent statements of the 
veteran to the effect that he has not been able to do yard 
work for six years as a result of his cold injury residuals.  
He further reported that he has significant difficulty in 
getting around due to this disability.  Such statements, 
however, are in stark contrast to those made by the veteran 
during various VA examinations, wherein he reported that his 
activities are essentially unrestricted in warm weather 
months and that he was able to do yard work in the summer.  
The Board places relatively little weight of probative value 
on the recent statements of the veteran, as they are 
contradicted by the veteran's statements to various VA 
examiners and the objective medical findings that reveal a 
relatively minor cold injury disability, which would only 
interfere with outdoor employment in winter months.

Moreover, the report of the February 2003 VA examination 
indicates that the veteran has a number of non service-
connected disabilities, including congestive heart failure 
and chronic renal insufficiency.  To the extent that the 
veteran is ascribing general debility to his service-
connected conditions, it is well settled that as a lay person 
without medical training he is not competent to attribute 
symptoms to a particular cause or to otherwise comment on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

It also does not appear from the record that the veteran's 
service-connected tinnitus and hearing loss would preclude 
employment.  Although the veteran has recently claimed that 
his hearing loss prevents him from understanding both 
telephone and face-to-face conversations (and thus precluding 
gainful employment), treatment records from the Madison VAMC 
reflect the veteran's statements that he "does not typically 
have difficulty hearing/understanding conversation partners 
unless he gets 'stuffed up.'"  During such periods, left ear 
hearing reportedly decreases, but improves with use of a 
prescription nasal spray.  The veteran noted that such 
occurred only "a few times a year."  Similar statements 
where made by the veteran during his February 2003 VA 
examination.

Such statements by the veteran are congruent with recent 
audiometric testing, which has consistently revealed speech 
recognition scores for the left ear in the mid to high 90s 
with decibel loss in the low to mid 40s.  Indeed, the 
veteran's total hearing loss for VA purposes would warrant 
only a 10 percent disability rating under the applicable 
rating criteria for hearing loss, well under that which would 
arguably preclude employment.  See 38 C.F.R. § 4.85, 4.86 
(2004).  

While the veteran's right ear hearing is compromised, 
audiometric testing of the left ear reflects only mild 
hearing loss, with excellent speech recognition scores.  
Various statements by the veteran recorded in VA examination 
reports and treatment records are consistent with these 
findings.  Thus, the medical evidence of record reflects that 
the veteran's hearing loss and tinnitus would not effectively 
preclude him from obtaining gainful employment.  

Finally, the medical and other evidence of record does not 
indicate that all of the veteran's service-connected 
disabilities, in combination, are productive of 
unemployability.  The Board has considered the veteran's 
statements to the contrary, but finds them to be outweighed 
by the medical evidence of record.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

For the reasons stated, the Board has concluded that the 
veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  While the veteran's service-
connected disabilities would undoubtedly make certain 
employment situations more difficult, they have not rendered 
the veteran incapable of performing the physical and mental 
acts required by employment.  The veteran is already being 
compensated for difficulties related to his service-connected 
disabilities by the combined 60 percent rating currently 
assigned.  See Van Hoose, supra [a disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment].  For reasons stated above, an exceptional or 
unusual disability picture has not been shown by the evidence 
of record.

In short, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim.  The veteran's claim of entitlement to TDIU is 
accordingly denied.




	(CONTINUED ON NEXT PAGE)


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


